FILED
                            NOT FOR PUBLICATION                             JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD J. MULDER,                                No. 08-15477

               Petitioner - Appellant,           D.C. No. 2:04-CV-00324-KJD-
                                                 GWF
  v.

JAMES SCHOMIG,                                   MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                              Submitted May 26, 2010 **
                              San Francisco, California

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner Ronald J. Mulder appeals from the district court’s

judgment denying his 28 U.S.C. §2254 habeas petition. We have jurisdiction

under 28 U.S.C. §2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mulder was charged with first degree murder with use of a deadly weapon in

connection with the burning death of a friend in May 2001. Mulder entered an

Alford plea to first degree murder without use of a deadly weapon and was

sentenced to life in prison with the possibility of parole after twenty years. See

North Carolina v. Alford, 400 U.S. 25 (1970). He contends that his trial counsel

was ineffective for failing to investigate adequately the defense of intoxication and

for failing to engage the assistance of an expert witness on intoxication. Mulder

maintains that had counsel prepared a stronger intoxication defense, Mulder would

likely have elected to stand trial rather than enter an Alford plea.

       The record reveals that counsel’s efforts with respect to the intoxication

defense were reasonable and that the Nevada Supreme Court’s denial of Mulder’s

Strickland claim was, therefore, neither contrary to nor an unreasonable application

of clearly established federal law. See 28 U.S.C. §2254(d)(1); Strickland v.

Washington, 466 U.S. 668 (1984). Furthermore, Mulder has not shown prejudice

from the alleged errors on the part of counsel because there is no reasonable

probability that he would have elected to stand trial and risk consecutive life

sentences without the possibility of parole where there was very little chance that a

trial would have resulted in a better sentence than the one he received by pleading.

See Strickland, 466 U.S. at 694; Hill v. Lockhart, 474 U.S. 52, 59 (1985). The

prejudice assessment is an objective one made “without regard for the
‘idiosyncrasies of the particular decisionmaker.’” Hill, 474 U.S. at 59-60 (quoting

Strickland, 466 U.S. at 695).

      AFFIRMED.